t c memo united_states tax_court maria m faust petitioner v commissioner of internal revenue respondent docket no filed date maria m faust pro_se scott a hovey and jeffrey e gold for respondent memorandum findings_of_fact and opinion copeland judge respondent determined a deficiency in petitioner’s federal_income_tax and a penalty as follows year deficiency dollar_figure penalty sec_6662 dollar_figure the issues for decision are whether petitioner failed to include as taxable_income dollar_figure received as alimony or separate_maintenance from her ex-husband during the tax_year under the terms of a pendente lite order and subsequent stipulation agreement and divorce decree we hold that the dollar_figure was for federal tax purposes alimony and separate_maintenance under sec_71 b and therefore taxable_income which petitioner failed to include and whether petitioner is liable for an accuracy-related_penalty of dollar_figure pursuant to sec_6662 for an underpayment attributable to negligence3 for the tax_year we hold that petitioner is not liable for the penalty because she acted with reasonable_cause and in good_faith 1the notice_of_deficiency determined an adjustment of dollar_figure it appears that in calculating petitioner’s adjustment respondent used the monthly alimony amount of dollar_figure pursuant to a court order however a later agreement reduced the monthly amount to dollar_figure as a result respondent conceded dollar_figure of the alimony adjustment in his seriatim answering brief 2all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated 3the notice_of_deficiency determined the sec_6662 penalty as applicable on one or more of the sec_6662 or grounds but on brief respondent addressed only sec_6662 therefore we do not address the sec_6662 or alternative findings_of_fact some of the facts have been stipulated and are so found petitioner petitioner resided in washington d c when she filed her petition petitioner immigrated to the united_states when she wa sec_21 years old she was provided a spanish interpreter at trial petitioner previously had child x who was not of the marriage petitioner married michael t faust in petitioner and mr faust had child y during their marriage petitioner did not pursue postsecondary education and instead served as the full-time care giver to child x and child y the marital couple last resided together in washington d c where mr faust was stationed on active_duty in the u s navy navy petitioner suffered from a history of abuse by her former husband on date the navy’s family advocacy program case review committee substantiated spousal emotional abuse of petitioner by mr faust on date petitioner and mr faust entered into a consent agreement consent agreement whereby mr faust agreed not to assault threaten harass or stalk petitioner the couple separated in effective date the navy transferred mr faust to virginia beach virginia where he filed for divorce during the circuit_court for the city of virginia beach issued a pendente lite order order on date requiring mr faust to pay petitioner dollar_figure per month beginning on date and continuing until further order of that court the order contains no other provisions regarding the termination of payments and makes no mention of the tax treatment of the payments a date letter from the director of social services at the family place a low-income_community center in washington d c noted that petitioner began participation in a domestic violence support group known as circle of latina women in action in date on date petitioner and mr faust entered into a stipulation agreement agreement the agreement provides that beginning on date mr faust will make monthly spousal support payments of dollar_figure to petitioner the agreement replaces the date order sec_3 f of the agreement generally addresses mr faust’s military retirement pay and provides that petitioner will begin to receive a share of it once mr faust begins to collect it sec_4 of the agreement generally covers spousal support and the effect on spousal support when retirement pay begins 4though it may have been a mere rounding matter the agreement did not explicitly state a reason for the dollar_figure reduction from the dollar_figure paid under the order the agreement provides that the dollar_figure in spousal support is to be reduced by the amount of retirement pay once petitioner begins to receive her share of retirement pay while in the tax_year no retirement pay was received or applicable had any such payments been due or received the military retirement payments were to continue only until mr faust no longer has the right to receive military retirement pay mr faust’s death or petitioner’s death further the agreement provides that the spousal support shall terminate upon the death of either party petitioner’s remarriage petitioner’s cohabitation in a relationship analogous to marriage for more than one year or is stayed upon petitioner’s monthly portion of mr faust’s military retired pay meeting or exceeding dollar_figure per month there is no mention of the tax treatment of the spousal support payments in the agreement the agreement does contain a separate paragraph on tax_advice stating that the agreement may have tax consequences and that each party should obtain independent tax_advice the circuit_court for the city of virginia beach entered the final divorce decree decree on date the decree requires mr faust to pay petitioner dollar_figure per month by affirming ratifying and incorporating by reference the agreement specifically paragraph of the decree copies with nonsubstantive edits sec_4 b of the agreement which sets forth the terms and conditions of mr faust’s dollar_figure monthly spousal support payments to petitioner and later retirement payments the decree states notwithstanding the forgoing obligation to pay support plaintiff’s mr faust’s spousal support obligation shall terminate upon the death of either party the decree makes no further mention of the tax treatment of either spousal support payments or military retirement payments petitioner’s tax_return petitioner timely filed a form_1040 u s individual_income_tax_return for the tax_year she obtained professional assistance from the american association of retired persons’ low-income-taxpayer return preparation service at the chevy chase community center in washington d c the form_1040 reported adjusted_gross_income of dollar_figure and taxable_income of dollar_figure it did not report payments petitioner received from mr faust under the order agreement or decree notice_of_deficiency and petition respondent initially denied mr faust a deduction for his payments to petitioner for periods during covered by the order but later determined that he was entitled to the deduction on the basis of evidence he presented during the examination of hi sec_2015 tax_return that evidence was later used to begin the examination of petitioner’ sec_2015 tax_return according to the examination workpapers in petitioner’s administrative file her examination began on date and on that date the examiner ms gnehm examiner gnehm created a lead sheet for the accuracy related penalty negligence or disregard of rules or regulation sec_6662 the examination workpapers state this penalty applies the evidence in the record that the penalty was approved by a manager consists of an entry in the correspondence examination automation support case notes case notes an employee of respondent laura sherman made the following entry to the case notes dated date negligence_penalty sec_6662 has been approved by manager per irm penalty lead sheet prepared per irm and approved ceas non-action note has been input at trial respondent established that ms sherman was the direct manager of examiner gnehm the record also contains a workpaper titled negligence or disregard of the rules or regulation lead sheet c dated date which also contains examiner gnehm’s notes dated date suggesting the negligence_penalty is appropriate the examination workpapers indicate that examiner gnehm determined petitioner was subject_to income_tax on the payments received from mr faust totaling dollar_figure as alimony compensation_for that year according to those workpapers ms gnehm verified through mr faust’s bank statements that all payments at issue during were made to petitioner on date examiner gnehm sent a letter and form_4549 income_tax examination changes to petitioner on date respondent issued the notice_of_deficiency to petitioner for her taxable_year the notice determined that petitioner’s failure to report dollar_figure in income received from mr faust resulted in a deficiency of dollar_figure and an accuracy-related_penalty under sec_6662 of dollar_figure opinion standard of review generally the commissioner’s determinations in a notice_of_deficiency are presumed correct 290_us_111 rule a places the burden_of_proof on the taxpayer unless otherwise provided by statute the burden_of_proof shifts to the commissioner under certain circumstances when a taxpayer comes forth with credible_evidence with respect to any factual issue relevant to ascertaining the taxpayer’s liability sec_7491 petitioner doe sec_5the notice_of_deficiency determined an adjustment of dollar_figure as stated supra note respondent conceded dollar_figure of the alimony adjustment in his seriatim answering brief making the adjustment dollar_figure instead not contend nor does the evidence establish that the burden shifts to respondent under sec_7491 as to any issue of fact whether petitioner failed to report dollar_figure of taxable alimony income sec_61 provides that gross_income includes amounts received by a payee spouse as alimony or separate_maintenance under sec_71 sec_215 and b allows the payor spouse a deduction for the payment of alimony as defined in sec_71 which provides in general --the term alimony_or_separate_maintenance_payment means any payment in cash if-- a such payment is received by or on behalf of a spouse under_a_divorce_or_separation_instrument b the divorce_or_separation_instrument does not designate such payment as a payment which is not includible in gross_income under this section and not allowable as a deduction under sec_215 c in the case of an individual legally_separated from his spouse under a decree of divorce or of separate_maintenance the payee spouse and the payor spouse are not members of the same household at the time such payment is made and d there is no liability to make any such payment for any period after the death of the payee spouse and there is no liability to make any payment in cash or property as a substitute for such payments after the death of the payee spouse if the requirements of sec_71 are met then the payment is alimony if any single requirement is not met then the payment is not alimony jaffe v commissioner tcmemo_1999_196 tax ct memo lexis at while alimony separate_maintenance or other terms may vary from state to state under various state-level domestic relations statutes the classification or labeling of a payment as alimony or not alimony by the parties or a state court is not conclusive for federal tax purposes 102_f3d_842 6th cir aff’g tcmemo_1995_183 nelson v commissioner tcmemo_1998_268 holding that payments satisfying sec_71 were alimony for federal tax purposes regardless of a later state determination that they were a division of marital property the test is whether the requirements of sec_71 are satisfied hoover v commissioner f 3d pincite first sec_71 requires that such payment is received by or on behalf of a spouse under_a_divorce_or_separation_instrument the record before us establishes that all of the payments were actually received by petitioner as shown by mr faust’s bank records as to whether those payments were made under a divorce or separation agreement sec_71 broadly defines a divorce_or_separation_instrument as a a decree of divorce or separate_maintenance or a written instrument incident to such a decree b a written_separation_agreement or c a decree not described in subparagraph a requiring a spouse to make payments for the support or maintenance of the other spouse the payments at issue here occurred under the order date--date which is a decree within the meaning of sec_71 the agreement date--date which is a written_separation_agreement within the meaning of sec_71 and the decree date--date which is a decree of divorce within the meaning of sec_71 thus the requirements of sec_71 were met because all of the payments were actually received under a divorce or separation agreement the court notes that in the particular context of military retirement pay additional statutory provisions apply to an award though the purpose of those provisions is not to address the tax treatment of military benefits schuller v commissioner tcmemo_2012_347 at in addition in congress enacted the uniformed_services former spouses’ protection act usfspa pub_l_no 96_stat_730 codified as amended pincite u s c sec which now governs states’ authority to award military retirement in divorces and separation agreements however because petitioner received no military retirement payments during the period at issue we need not and do not address compliance with usfspa we now turn to sec_71 which provides that a payment is not alimony if the instrument awarding the payment specifically designates the payment as not includible in gross_income and not allowable as a deduction under sec_215 a specific designation need not mimic sec_71 or sec_215 but the substance of such a designation must be clearly reflected in the instrument 112_tc_317 aff’d without published opinion sub nom schutter v commissioner 242_f3d_390 10th cir here the order agreement and decree have no such express provisions are silent as to the specific tax treatment of the payments and provide no other evidence that a nonalimony designation was intended in substance the sec_71 restriction is therefore not applicable here sec_71 provides that if a legally_separated payor spouse and payee spouse reside in the same household the payments are not alimony or separate_maintenance petitioner and mr faust have lived separately from one another at least since the navy transferred mr faust from washington d c to virginia beach on date in addition petitioner and mr faust have been legally_separated at least since the order on date for purposes of sec_71 petitioner and mr faust were legally_separated and residing apart from each other at all times during lastly we address the sec_71 requirements that there be no payor spouse liability to make payments after the payee spouse’s death and there be no payor spouse liability to make any payment in cash or property as a substitute for such payments after the payee spouse’s death the order requires mr faust to pay petitioner dollar_figure per month beginning on date and continuing until further order of the circuit_court the order has no other provisions regarding the termination of payments va code ann sec d provides unless otherwise provided by stipulation or contract spousal support and maintenance shall terminate upon the death of either party or remarriage of the spouse receiving support thus va code ann sec d clarifies the spousal support termination_date the order meets the requirements of sec_71 regarding the agreement mr faust has a monthly spousal support obligation of dollar_figure that spousal support obligation terminates upon the death of either party petitioner’s remarriage petitioner’s cohabitation in a relationship analogous to marriage for more than one year it is also stayed upon petitioner’s monthly portion of mr faust’s military retired pay meeting or exceeding dollar_figure per month the agreement also separately sets out a formula for determining how much petitioner is to receive from any future military retirement pay that mr faust receives the agreement further directs that the spousal support payments be reduced by any amount petitioner receives under the military retirement pay formula provided that in combination petitioner never receives less than dollar_figure per month unlike the spousal support payments the military retirement payments expressly terminate only with mr faust’s right to receive the payments mr faust’s death or petitioner’s death while no military retirement payments were at issue for we note this requirement to the extent applicable here would nevertheless be met ab initio since the payments expressly terminate upon petitioner’s death taking the provisions on spousal support obligation and military retired pay together there is no outcome under the agreement where mr faust is liable to make payments beyond petitioner’s death as a result the agreement also meets the requirements of sec_71 the decree also requires mr faust to pay dollar_figure per month to petitioner by affirming ratifying and incorporating by reference the agreement specifically paragraph of the decree copies with minor edits sec_4 b of the agreement which sets forth that the spousal support payments to petitioner terminate upon her death the decree meets the conditions of sec_71 for the same reasons that the agreement meets the conditions of sec_71 with the order agreement and decree each meeting all of the conditions of sec_71 we must conclude that for federal tax purposes the payments at issue for were alimony which petitioner failed to report whether petitioner is liable for a penalty pursuant to sec_6662 sec_6662 and b imposes an accuracy-related_penalty equal to of the portion of an underpayment_of_tax required to be shown on a return that is attributable to n egligence or disregard of rules or regulations negligence includes any failure to make a reasonable attempt to comply with the provisions of this title sec_6662 we have defined negligence as the failure to exercise due care or the failure to do what a reasonable person would do under the circumstances see 92_tc_1 aff’d 925_f2d_348 9th cir 85_tc_934 the commissioner bears the burden of production with respect to any accuracy-related_penalty under sec_6662 determined in a notice of deficiency see sec_7491 116_tc_438 to satisfy the burden of production the commissioner must come forward with sufficient evidence indicating that it is appropriate to impose the penalty see higbee v commissioner t c pincite the commissioner’s burden of production under sec_7491 includes establishing compliance with the supervisory approval requirement of sec_6751 clay v commissioner t c __ __ slip op pincite date graev v commissioner 149_tc_485 supplementing and overruling in part 147_tc_460 see also 851_f3d_190 2d cir citing higbee v commissioner t c pincite aff’g in part rev’g in part tcmemo_2015_42 petitioner would not be liable for the accuracy-related_penalty under sec_6662 unless the record showed that the penalty was properly determined by respondent see graev v commissioner t c pincite in order to meet his burden of production for sec_6662 accuracy-related_penalty respondent must show that there was written supervisory approval of the initial penalty determination see sec_6751 sec_7491 clay v commissioner t c at __ slip op pincite graev v commissioner t c pincite ndollar_figure citing chai v commissioner f 3d pincite finally the sec_6662 penalty does not apply to any portion of an underpayment if it is shown that there was a reasonable_cause for such portion and that the taxpayer acted in good_faith with respect to it sec_6664 respondent determined that the dollar_figure underpayment resulting from the inclusion of dollar_figure in alimony as gross_income was subject_to the sec_6662 accuracy-related_penalty we address supervisory approval and reasonable_cause in turn a supervisory approval sec_6751 requires managerial approval of penalties in writing specifically sec_6751 provides no penalty under this title shall be assessed unless the initial determination of such assessment is personally approved in writing by the immediate supervisor of the individual making such determination or such higher level official as the secretary may designate in clay v commissioner t c at __ slip op pincite we answered the question of what constitutes an initial determination we held that an initial determination occurs no later than when proposed adjustments are communicated to the taxpayer formally as part of a communication that advises the taxpayer that penalties will be proposed and giving the taxpayer the right to appeal them with 6as noted previously respondent now concedes dollar_figure of this amount appeals at that point the issue of penalties is officially on the table id supervisory approval must be obtained before that moment to achieve the congressional intent of sec_6751 to prevent irs agents from threatening unjustified penalties to encourage taxpayers to settle chai v commissioner f 3d pincite the record contains evidence that the examiner filled out a lead sheet for accuracy-related_penalty negligence disregard of the rules or regulation sec_6662 on date the record also contains case notes indicating that a ms sherman approved the penalty on date and respondent presented credible testimony that ms sherman was the examiner’s direct manager this information was communicated to petitioner by letter dated date we find as a result that respondent has satisfied his burden of production with respect to sec_6751 b reasonable_cause even though the commissioner has met his burden of production the sec_6662 penalty still may not be imposed if the taxpayer produces persuasive evidence that she acted with reasonable_cause and good_faith which can be determined in light of petitioner’s experience knowledge and education higbee v commissioner t c pincite see sec_6664 the determination of reasonable_cause and good_faith is made on a case-by-case basis taking into account all pertinent facts and circumstances sec_1_6664-4 income_tax regs circumstances that indicate reasonable_cause and good_faith include reliance on the advice of a tax professional or an honest misunderstanding of the law that is reasonable in the light of all the facts and circumstances sec_1_6664-4 income_tax regs see higbee v commissioner t c pincite during the trial petitioner understood the questions asked of her with the assistance of a translator however we recognize that english is not petitioner’s first language and that she is of limited english proficiency in view of petitioner’s limited educational background and limited english combined with the complicated series of the order agreement and decree some confusion is unsurprising even respondent was initially confused enough to consider payments predating the agreement as nondeductible to mr faust and therefore not alimony on top of that we recognize petitioner’s credible testimony with regard to her mental state as further evidenced by the consent agreement the navy’s substantiation of spousal emotional abuse and her participation in a domestic violence support group lastly we note that petitioner obtained what low-income-taxpayer professional assistance she could in preparing her tax_return taking all of the facts and circumstances together the court believes that petitioner made honest and reasonable efforts to determine her federal_income_tax liability and that the underpayment resulted from an honest misunderstanding of law that is reasonable in the light of her limited english proficiency education history of abuse at the hands of her ex-husband and the multitude of complicated facts and unusual circumstances surrounding this particular case we conclude that petitioner has proven that she acted with reasonable_cause and in good_faith and is not liable for the accuracy-related_penalty for to reflect the foregoing decision will be entered under rule
